Citation Nr: 0327274	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a shell fragment 
wound of the right thigh with tendonitis of the iliotibial 
band, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.  


REMAND

In the instant case, the appellant contends that his current 
ratings are not high enough to compensate him for the 
disability caused by his bilateral hearing loss and right 
thigh impairment.  In his July 2002 Notice of Disagreement 
(NOD), the appellant maintained that his hearing had recently 
worsened.  In addition, in regard to his service-connected 
right thigh disability, the appellant stated that he had 
difficulty walking due to the pain in his right thigh.  

The Board notes that a May 2002 VA examination revealed word 
recognition scores that were quite different from what was 
shown just six months earlier, suggesting a fairly rapid 
decline, as contended by the veteran.  Additionally, the 
veteran contends that he now experiences functional losses 
that were not fully contemplated by prior VA examinations.  
Consequently, the Board is of the opinion that VA 
examinations, as specified in greater detail below, should be 
performed in order to determine the current severity of the 
appellant's service-connected bilateral hearing loss and 
service-connected right thigh disability.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003)--the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral hearing loss and/or right 
thigh disability in recent years.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include private medical treatment records 
from the Franciscan Skemp Healthcare 
Clinic, from July 2002 to the present, 
and outpatient treatment records from the 
Tomah VA Medical Center (VAMC), from May 
2002 to the present.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from the Franciscan Skemp Healthcare 
Clinic, the Tomah VAMC, and any other 
additional pertinent medical evidence it 
tries to obtain, are fully documented in 
the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
treatment records from the Franciscan 
Skemp Healthcare Clinic, the Tomah VAMC, 
or any other additional medical evidence, 
it should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA audiological examination to 
determine the current severity of the 
appellant's bilateral hearing loss.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All testing, to 
include an audiogram and any specialized 
examinations deemed necessary, should be 
performed.  Word recognition scores 
should be provided and an explanation 
should be given as to the differences 
noted on examinations conducted in 
November 2001 and May 2002.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

(B) VA orthopedic and neurologic 
examinations to determine the current 
severity of his service-connected shell 
fragment wound of the right thigh with 
tendonitis of the iliotibial band.  The 
claims folder should be made available to 
the examiner(s) for review.  Any 
indicated studies should be accomplished.  
All orthopedic dysfunction and neurologic 
impairment due to the service-connected 
right thigh disability should be set 
forth in detail.  The examiners should 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiners should indicate the 
degree of motion at which such pain 
begins.  Any pain with motion should be 
noted.  The examiners should indicate 
whether any affected joint exhibits 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the 
appellant is examined at a point of 
maximum debility, this should be noted.  
The examiners should also explain whether 
there is adequate pathology demonstrated 
to support each of the appellant's 
functional losses.  If feasible, the 
examiners should indicate the tracking of 
the shell fragment wound, describing 
entrance and exit wounds.  For every 
muscle group affected by the shell 
fragment wound, the examiners should 
express an opinion as to whether the 
residual disability is slight, moderate, 
moderately severe, or severe.  The 
rationale for the examiners' opinions 
should be explained in detail.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve both claims to 
the appellant's satisfaction, the RO 
should issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

